PER CURIAM.
This action was for taxes paid under protest under the same circumstances as those paid in Southern Pacific Company, a Corporation, Appellant, v. Maricopa County, a Political Subdivision *257and Municipal Corporation of the State of Arizona, and Ed Oglesby, Treasurer and Ex-officio Tax Collector of Maricopa Comity, Arizona, Appellees, ante, p. 247, 107 Pac. (2d) 212, and it was stipulated that the two cases should be disposed of together.
For the reasons set forth, the judgment of the trial ■court is affirmed as to the second cause of action, and is reversed as to the first and remanded with instructions to overrule the demurrer thereto, and for such further proceedings as may he necessary.
ROSS, C. J., and LOCKWOOD and McALISTER, JJ., concur.